Title: Commercial Restrictions, [15 January] 1796
From: Madison, James
To: 


[15 January 1796]

   
   Smith (Maryland) moved that a Committee of the Whole consider his resolution, introduced on 4 January, that foreign vessels be restricted from bringing into the United States any goods, wares, or merchandise except those that were the produce, growth, or manufacture of the nation to which the vessels belonged. Hillhouse (Connecticut) recommended referring the resolution to the Committee of Commerce and Manufactures (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 195, 245–46).


Mr. Madison was of opinion, that all important propositions, and especially all those of an abstract nature, should be referred in the first place, to a committee of the whole House. There could only be two reasons for referring, upon any occasion, to a select committee; either when there was an absolute want of time for the House to digest the subject themselves; or when any particular papers or documents were to be examined. This case was clearly not one of those. He recommended a committee of the whole in the first place. The general rule of propriety required it.
